- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division ja n zo uniform issue list xxx xx xx xxx xxxxx legend taxpayer decedent plan ira amount financial_institution court state dear xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxx xx this is in response to your request dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that her husband decedent requested a distribution from plan totaling amount taxpayer asserts that decedent's failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to decedent's death and subsequent decision by financial_institution to disallow amount to be rolled over into ira within the 60-day period taxpayer further represents that amount has not been used for any other purpose taxpayer represents that decedent was a participant in plan on date decedent elected to receive a distribution of amount from plan and established ira at financial_institution on date decedent passed away on date the plan issued two checks totaling amount to financial_institution for the benefit of decedent when financial_institution received the checks from plan they refused to deposit them into ira because decedent had died on date plan paid amount less income taxes withheld to decedent's_estate taxpayer represents that she is qualified as the administrator of decedent's_estate and at all times since then has acted as the sole administrator of decedent's_estate taxpayer has provided a certificate from court evidencing this fact based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of an eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a related to required minimum distributions sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement sec_401 provides the rules for governing direct transfers of eligible rollover distributions z01514020 sec_1_401_a_31_-1 of the income_tax regulations the regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer or assets and liabilities revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with taxpayer's assertion that decedent's failure to accomplish a timely rollover was due to decedent's death and subsequent decision by financial_institution to disallow amount to be rolled over into ira within the 60-day period therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira in decedent's name with taxpayer as the designated_beneficiary provided all other requirements of sec_402 except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_402 we note that the rollover ira into which amount may be rolled over will not have a designated_beneficiary as that term is defined in sec_401 a of the code the sec_401 a distribution period with respect to the rollover ira will be that applicable to an ira owner who dies prior to attaining his required_beginning_date without having designated a beneficiary thereof the scope of the taxpayer's powers is a matter of state law in her capacity as sole administrator of decedent's_estate this ruling assumes that taxpayer's actions in contributing amount into an ira set up in decedent's name is in accordance with the laws of state and pursuant to taxpayer's authority as sole administrator of decedent's_estate this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable - - - - - - - - - - - - - - - - - - - - - - - - - - - this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives if you wish to inquire about this ruling please contact xxxxx at xxx xxx xxxx please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xxxxx xxxxx xx xxx
